DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6-14 and 16-20 are pending in this application.
Double patenting rejections on claims 1-4, 6-14 and 16-20 are withdrawn.
Claims 1-4, 6-14 and 16-20 are allowed in this Office Action (Renumber as 1-18).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 11 and 20 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation, such as the prior arts of made record fail to teach “extracting additional information related to the context from a second portion of the data presented on the device by the data source, the second portion comprising data not captured in the screen capture image; associating the additional information with the screen capture image, the associating comprising modifying the screen capture image to embed the additional information into the screen capture image; causing the screen capture image and the additional information to be transmitted in the messaging channel; detecting, subsequent to the causing, a second communication in the messaging channel; and 
The prior arts of record are Patel et al. (U.S. Publication Number 2015/0371613, hereinafter as Patel), Mazzoleni et al. (U.S. Publication Number 2014/0214693, hereinafter as Mazzoleni) and Balasubramanian et al. (U.S. Publication Number 2011/0026828, hereinafter as Balasubramanian). Patel teaches providing frames for rendering on a display; determining an input value for a pixel data by multiple computing devices, and hence prevents image persistence by shifting the masks to generate the additional altered versions of content, and protects distributed content from automated facial recognition systems in quick and automatic manner: providing frames for rendering on a display by determining an input value for a pixel data by multiple computing devices, and providing two frames for rendering on a display, which has display pixels (fig. 31, [0005]-[0008], [0087], [0090]-[0091], [0095], [0119] and [0130]-[0131]). Mazzoleni teaches having a system for generating website feature requirements to gather and analyze client requirements for building web solution, has requirements linkages advisor for updating website features requirements specification based on recommendations (abstract, [0022], [0040], [0058], [0063 and figs. 5 and 6), LAI teaches extracting context information of current message based on content, sender and recipient of message and presenting content relevant to current message in contextual information retrieval mail system, presenting content relevant to current message based on contextual queries to search information repositories (figs. 1, 3, 5, 8 and 11, abstract, [0008], [0011], [0020], [0021], [0026]). Balasubramanian teaches receiving request and capturing a form in an image.  A number of field values within the 
However, the prior arts of record does not teach that extracting additional information related to the context from a second portion of the data presented on the device by the data source, the second portion comprising data not captured in the screen capture image, nor detecting, subsequent to the causing, a second communication in the messaging channel, and causing the screen capture image, the additional information, and the second communication to be used to improve the cognitive analysis method.
Claims 2-4, 6-10, 12-14 and 16-19 depend from claims 1 and 11 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162    

February 19, 2021